United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3764
                                    ___________

Beverly Fox,                          *
                                      *
            Plaintiff-Appellant,      *
                                      *
      v.                              *    Appeal from the United States
                                      *    District Court for the
Northwest Airlines, Inc., a            *   District of Minnesota.
corporation under the laws of         *
Minnesota,                            *       [UNPUBLISHED]
                                      *
            Defendant-Appellee.       *
                                 ___________

                              Submitted: September 13, 2004
                                 Filed: September 23, 2004
                                  ___________

Before RILEY, LAY, and SMITH, Circuit Judges.
                             ___________

PER CURIAM.

       We affirm the judgment of the district court,1 which held that it lacked
jurisdiction because the arbitration award was not final. On this basis, we dismiss the
case without prejudice. Further we direct the Plaintiff that she may proceed in the




      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
district court after she obtains a final award of arbitration. At that time, she is free
to document her petition with any other relevant material.

      See 8th Cir. R. 47B.
                       ______________________________




                                          -2-